Title: From Thomas Jefferson to James Madison, 2 September 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Sep. 2. 06.
                        
                        Yours of the 30th. I recieved yesterday, and now return the papers from Cathcart, Sullivan, De Ponceau,
                            Ramage, Barnet, Merry, & that concerning Lewis. in a former letter I had suggested to you the waiting to arrest Lewis in
                            some other state (for I believe that such an offence may be tried any where) but considering the change of the Marshall it
                            is possible a fair jury may be obtained now in N. York. I think it would be proper to send to Gelston, Purviance and Ohms
                            a copy of the papers respectively concerning them, as well to ask explanations, as to admonish them to be scrupulously
                            exact in their issuing certificates of citizenship, as the contrary conduct disgraces us. perhaps it would be well to
                            write a circular to bring all the Collectors to a sense of the exactness with which we wish that duty to be observed.
                        As we shall have the pleasure of seeing you in a few days I retain the papers respecting Morales & the
                            Indefatigable; to be a subject of conversation. you will of course come along the lower side of the mountain. you had
                            better not come through mr Randolph’s farm, but keep the public road till you get to his gate opposite Milton, & there
                            take the Charlottesville road, and half a mile further, at Johnson’s, take the left hand by the Shadwell mills. the whole
                            road after that is fine, and the ford made perfectly smooth. the road by Milton is very hilly & doubles the distance.
                            the one by the mill is along the river bank to the foot of the mountain, where a new road gives an easy ascent. we have
                            had a divine rain yesterday afternoon & in the night. 
                  Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. If you can set off at eight, you will be easily here to dinner.
                        
                    